946 F.2d 895
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.David E. SHUMAKER, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 91-1823.
United States Court of Appeals, Sixth Circuit.
Oct. 4, 1991.

Before KENNEDY and SUHRHEINRICH, Circuit Judges, and ENGEL, Senior Circuit Judge.

ORDER

1
This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
Plaintiff appeals the district court's order entered in his suit challenging the Secretary's denial of his applications for social security disability benefits.   The district court remanded the case to the Secretary for consideration of new medical evidence, in order to further develop the administrative record and to apprise Shumaker of his right to be represented.


3
An order remanding a case to have an agency reconsider the matter or receive additional evidence is not appealable.   Whitehead v. Califano, 596 F.2d 1315, 1319 (6th Cir.1979);   Beach v. Bowen, 788 F.2d 1399, 1401 (8th Cir.1986) (per curiam);   Huie v. Bowen, 788 F.2d 698, 701 (11th Cir.1986).


4
Accordingly, the appeal is hereby dismissed for lack of jurisdiction.   Rule 9(b)(3), Rules of the Sixth Circuit.